El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El recurso de autos permite expresarnos en torno a la relación que existe entre la exclusividad del remedio eco-nómico que concede la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) a los obreros contratados por tiempo indefinido que sean objeto de un despedido injusti-ficado; la inmunidad patronal que confiere la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq., y las acciones de daños y perjuicios por lesión al derecho a la intimidad y al derecho a la pro-tección contra ataques abusivos a la honra, reputación y a la vida privada y familiar, consagrados en la Constitución del Estado Libre Asociado de Puerto Rico. Art. II, Secs. 1 y 8, Const. E.L.A., L.P.R.A., Tomo 1.
f — i
La Sra. Norma Segarra Hernández laboró durante vein-ticuatro (24) años en el Departamento de Cobros del Banco de Ponce, en la ciudad de Ponce, Puerto Rico. En 1987, mientras laboraba allí, el Vicepresidente Ejecutivo del Royal Bank de Puerto Rico (en adelante el Royal Bank), Sr. Jimmy Sotomayor, se comunicó con ella para ofrecerle el puesto de Gerente del Departamento de Cobros Centrali-zado del Royal Bank.
*184Las partes realizaron varias reuniones para discutir los detalles de la oferta de empleo. Eventualmente, el enton-ces Vicepresidente del Royal Bank, Sr. Ismael Rodríguez, suscribió y remitió un documento a la señora Segarra con los términos finales de la oferta. La señora Segarra la aceptó, y el 1ro de junio de 1987 comenzó a laborar para esta institución en el puesto ofrecido, con una remunera-ción anual de veinticuatro mil quinientos dólares ($24,500).
A la llegada a su nuevo' trabajo, la gerencia del Royal Bank le requirió a Segarra Hernández que firmara un con-trato probatorio de servicios. A pesar de que, en la etapa de negociación, no fue advertida de que comenzaría a laborar en el Royal Bank en una posición con carácter probatorio, Segarra Hernández optó por firmar el documento. Exhibit conjunto Núm. II.
El período probatorio comenzó el 1ro de junio de 1987 y se extendió hasta el 1ro de septiembre del mismo año. Al finalizar dicho período, Segarra Hernández recibió una evaluación favorable. Véase el Staff Report-Probationary Period, Exhibit Núm. IV. En esa ocasión, fue evaluada en las áreas de responsabilidad, actitudes, precisión, habili-dad para conocer los procedimientos, alerta mental, capa-cidad, relación con los clientes, iniciativa, juicio y capaci-dad organizativa, entre otros factores. Entre éstos, la señora Segarra recibió en su mayoría una calificación de "bueno”. En la categoría de apariencia personal recibió una calificación de “muy bueno”. Tan sólo en las áreas de juicio y organización recibió una calificación menor (improvement required).(1) No obstante, el desempeño general de Segarra Hernández fue calificado como “bueno”. Rendido el informe, el Sr. Ismael Rodríguez lo envió al Departamento de Recursos Humanos del Royal Bank y recomendó que se le extendiera la permanencia en el puesto.
*185Es preciso destacar que a fines de agosto de ese año, aún durante la vigencia del período probatorio, la División de Auditoría del Royal Bank rindió un informe sobre la labor del Departamento de Cobros de esa institución. El informe contenía una evaluación de funcionamiento de ese depar-tamento durante el período del 25 de noviembre de 1985 a 18 de agosto de 1987, por lo que también contenía una evaluación de la labor realizada por la señora Segarra du-rante su primer mes y medio de trabajo. El informe reveló diversas deficiencias que, a juicio del juez sentenciador, eran enteramente atribulóles al Gerente de Cobros anterior y no a la señora Segarra.
Así las cosas, a fines de agosto de 1987, previo a que finalizara el período probatorio, la señora Segarra fue rele-vada de la responsabilidad que tenía de supervisar la sec-ción de Cobro Legal, división del banco que tramitaba los casos declarados como pérdidas y que eran referidos a trá-mite judicial. Posteriormente, el 25 de septiembre de 1987 el Sr. Rolando Cardona, quien se desempeñaba como ayu-dante del Vicepresidente del Royal Bank, le remitió un me-morando a la señora Segarra en el cual le expresaba que durante los pasados tres (3) meses se había producido un aumento en la morosidad en los préstamos concedidos por este banco. Exhibit conjunto Núm. VI. La señora Segarra objetó el contenido del memorando y expresó por escrito su posición al respecto.
En octubre de 1987 el Sr. Ismael Rodríguez le remitió otro memorando a Segarra Hernández. En éste le notificó que se había percatado de que el plan de trabajo para oc-tubre no se estaba cumpliendo según lo acordado. Exhibit VII. En otro memorando de 28 de enero de 1988 le requirió que suministrara el plan de trabajo del Departamento de Cobros correspondiente a enero.
En febrero de 1988 la señora Segarra fue evaluada nue-vamente por el señor Rodríguez. En esta ocasión recibió una evaluación de 3.65 en una escala de 1 a 7. Según con-*186signa el juez de instancia en sus determinaciones de hecho, el Royal Bank redondeó esa puntuación a 4, la cual es la puntuación esperada de cada empleado.(2)
En abril de 1988 la señora Segarra fue separada del Departamento de Cobros del Royal Bank y reubicada en el Departamento de Autos. En esa ocasión, el Sr. Fernando Urrego, Vicepresidente Senior del Royal Bank, le informó a Segarra que tal determinación fue tomada por recomenda-ción del señor Rodríguez. Segarra Hernández objetó su reubicación y planteó que no se encontraba capacitada para realizar las nuevas funciones que le habían sido asignadas. Adujo que su nuevo trabajo requería que visi-tara establecimientos dedicados a la venta de autos. Sin embargo, ella no tenía vehículo propio. Tampoco sabía con-ducir, por lo que no tenía licencia para ello. Según la trans-cripción de evidencia, el director del Departamento de Autos del Royal Bank coincidió con ella en que no era la persona idónea para el puesto. Es necesario señalar que, al ser trasladada al Departamento de Autos, la señora Sega-rra Hernández continuó devengando igual remuneración y *187el mismo nivel de beneficios que recibía como Gerente del Departamento de Cobros.
En mayo de 1988, aproximadamente un (1) mes después de la reubicación de la señora Segarra en el Departamento de Autos, el señor Rodríguez solicitó al señor Urrego la destitución de Segarra Hernández y recomendó al Sr. Rolando Cardona para el puesto de Gerente del Departa-mento de Cobros. Sugirió, además, que se le diera a éste el título de Vicepresidente Auxiliar. A pesar de esta recomen-dación, la señora Segarra fue reubicada de nuevo, esta vez al Departamento de Crédito Rotativo del banco. Allí laboró por espacio de cinco (5) meses.
Ante toda esta situación, la señora Segarra sostuvo una reunión con la Sra. Gloria Fuxá, Gerente de Recursos Hu-manos del Royal Bank. En ella, le comunicó lo que consi-deró irregularidades cometidas en el Royal Bank por sus superiores y que había detectado a lo largo de su estadía en el banco. En esa ocasión expresó que había manifestado esas irregularidades al propio Ismael Rodríguez, sin cono-cer que éste estaba implicado en ellas. Asimismo, expresó la existencia de tales irregularidades al Sr. Fernando Urrego. (3)
En noviembre de 1988, la señora Segarra fue evaluada de nuevo. En esa ocasión se le confirió una puntuación de 3. Según la escala de rendimiento de la institución, dicha puntuación estaba dentro de las expectativas del banco. La señora Segarra objetó esta evaluación en el propio docu-mento al consignar que ésta se basaba en “mentiras y tru-cos dirigidos a encubrir irregularidades cometidas por (sus) superiores”.
En marzo de 1989 Segarra Hernández se reportó al Fondo del Seguro del Estado, y el 12 de junio el Adminis-*188trador de esa entidad emitió una Resolución en la cual con-cluyó que Segarra Hernández había sufrido un accidente del trabajo. Al cabo de los doce (12) meses de reserva del puesto que dispone la Ley del Sistema de Compensaciones por Accidentes del Trabajo sin que Segarra Hernández so-licitara su reinstalación, Royal Bank dio por terminada la relación de empleo.
Con estos hechos, el 9 de marzo de 1990 Segarra Her-nández instó una acción por incumplimiento contractual y de reclamación por daños y perjuicios contra el Royal Bank, contra su corporación matriz, Royal Bank of Canada, sus respectivas compañías aseguradoras y contra va-rios ejecutivos de la filial en Puerto Rico. Alegó, en síntesis, que entre las partes existía un contrato de trabajo por tiempo indefinido el cual fue incumplido por el Royal Bank al degradar a la señora Segarra Hernández de sus funcio-nes sin su consentimiento. Demanda, pág. 2; Apéndice de la Petición de certiorari, pág. 34. Además, señaló que la alegada violación contractual le causó a la demandante un “desajuste nervioso producto del hostigamiento y las pre-siones indebidas a que había sido sometida por sus superiores”. Id., pág. 35.
Luego de múltiples incidentes procesales, las partes acordaron que el tribunal adjudicara inicialmente la con-troversia sobre la responsabilidad de la demandada, de-jando la cuantificación de los daños para ulterior dilucidación. Con ese fin, el tribunal recibió la prueba de las partes entre noviembre de 1993 y enero de 1994.
Finalmente, el tribunal de instancia (Hon. Melvin Padilla Feliciano, Juez) emitió una sentencia parcial en la que resolvió que:
La preponderancia de la prueba en el expediente de personal de la demandante desmiente la teoría de las demandadas de que su labor fuera deficiente, que estuviera incumpliendo su contrato de trabajo o que mereciera su despido, disminución en sus responsabilidades o un relevo total como gerente del Depar-*189tamento de Cobros. Sentencia parcial del Tribunal Superior, pág. 8.
En virtud de lo anterior responsabilizó al Royal Bank por las actuaciones de sus empleados. Ajuicio del foro re-currido, “[l]a prueba demostró que la señora Segarra fue víctima de hostigamiento, presión y denigración de parte del señor Rodríguez, quien interesaba el despido de ésta por ella haber descubierto las actuaciones irregulares del propio señor Rodríguez”. Sentencia parcial del Tribunal Superior, pág. 8. De igual forma, el foro a quo determinó que las codemandadas Royal Bank of Canada y Antilles Insurance Company fueron temerarias “al defenderse en el caso de autos”. íd., pág. 9.
Inconforme con esta sentencia parcial, las codemanda-das —Royal Bank, Royal Bank of Canada y Antilles Insurance Company— acudieron ante nos mediante un recurso de certiorari en el que alegan la comisión de cinco (5) erro-res que consisten, fundamentalmente, en lo siguiente:
1. El foro de instancia erró en su apreciación de la prueba al determinar que Segarra Hernández fue objeto de evaluaciones, presiones, reprimendas y movimientos de personal constitutivos de ataques abusivos e injustificados a su dignidad humana.
2. El foro de instancia erró al determinar que existe una causa de acción derivada de la Constitución del Estado Libre Asociado de Puerto Rico que permita que un em-pleado reclame resarcimiento por las actuaciones de un pa-trono privado o de sus agentes, como las alegadas por la señora Segarra Hernández.
3. El foro de instancia erró si las actuaciones alegadas por la señora Segarra tan sólo establecen un derecho para reclamar el remedio económico por despido tácito injustifi-cado que establece la Ley Núm. 80.
4. El foro de instancia erró al resolver que la inmuni-dad patronal que le concede al Royal Bank la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo im-*190pide que la señora Segarra Hernández pueda reclamar una indemnización por las alegadas angustias mentales y afec-ciones a su salud, que le produjeron las evaluaciones de su trabajo y su traslado a una posición de menor jerarquía.
5. El foro de instancia erró al concluir que la parte demandada fue temeraria en la tramitación del pleito.
Luego de examinar detenidamente los alegatos de las partes, los autos del caso, así como la transcripción de los testimonios vertidos durante los días de la vista en el foro de instancia, consideramos apropiado analizar los prime-ros cuatro (4) señalamientos de error de forma conjunta. Eventualmente consideraremos el restante.
H — I H-i
 El Royal Bank nos señala que el tribunal de ins-tancia erró al adjudicarle responsabilidad por los daños alegados por la señora Segarra Hernández. A su juicio, tal determinación estuvo fundamentada en una interpreta-ción equivocada del caso Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986), en el cual reafirmamos que el derecho a la intimidad —consagrado en la Constitución del Estado Libre Asociado de Puerto Rico— opera ex proprio vigore y que incluso puede ser invocado frente a personas privadas. Señala, además, que la decisión de instancia en el caso de autos constituyó una expansión impermisible de la norma establecida en Arroyo v. Rattan Specialties, Inc., supra, que “no sólo resulta jurídicamente inaceptable, sino que además convertirá el campo de la gerencia, administración y disciplina de los recursos humanos en un inmanejable campo de batalla de litigación constitucional, con las nefas-tas implicaciones económicas que ello conllevaría”. Peti-ción de certiorari, pág. 12.
Por otro lado aduce que, aún asumiendo que esos dere-chos hayan sido lesionados, la señora Segarra Hernández, a lo sumo, sólo tendría derecho a reclamar el remedio pro-*191visto en la Ley Núm. 80, supra, comúnmente conocida como la Ley de la Mesada. En la alternativa, plantea que la inmunidad patronal que le confiere la Ley del Sistema de Compensaciones por Accidentes del Trabajo impide que pueda ser demandada. Examinemos sus planteamientos.
A. En Arroyo v. Rattan Specialties, Inc., supra, anali-zamos los contornos de los derechos a la intimidad y a la dignidad del ser humano, y a estar protegido contra riesgos contra la integridad personal consagrados en el Art. II, Secs. 1 y 8 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, en el contexto de una relación obrero-patronal.(4) Al hacerlo, se realizó un balance entre estos derechos individuales y el derecho del patrono al pleno dis-frute de su propiedad, también garantizado en la Constitu-ción del Estado Libre Asociado de Puerto Rico. Art. II, Sec. 7, Const. E.L.A., supra.(5) Finalmente se concluyó que:
En ausencia de circunstancias especiales que configuren in-tereses apremiantes del Estado, nuestra sociedad requiere que inclinemos la balanza en favor de la protección de los derechos del obrero a la intimidad, dignidad y a estar protegido contra riesgos para su integridad personal en el trabajo, frente al de-recho del patrono al disfrute de su propiedad privada. Arroyo v. Rattan Specialties, Inc., supra, pág. 63.
*192Amparados en nuestros pronunciamientos previos, reafirmamos que ante lesiones a la intimidad y a la dignidad personal por parte de personas privadas, todo ciudadano tiene derecho a acudir a los tribunales para obtener un remedio interdictal, mediante el cual se ordene al patrono que cese y desista de continuar con cualquier práctica que incida sobre tales derechos. Este remedio constituye un mecanismo de naturaleza extraordinaria que per-mite a todo empleado “proteger su derecho constitucional a la intimidad y a su integridad personal en el trabajo”. Arroyo v. Rattan Specialties, Inc., supra, pág. 64.
En Arroyo v. Rattan Specialties, Inc., supra, además se resolvió que todo trabajador u obrero puede acudir a los tribunales para reclamar cualesquiera daños que se le hu-bieran ocasionado y que sean atribuibles al patrono. De este modo, además del remedio interdictal, un obrero puede acudir a los tribunales para resarcir los daños sufri-dos como consecuencia de la lesión a sus derechos consti-tucionales, como lo son el derecho a la intimidad y el dere-cho a la protección contra ataques a la honra y a la reputación personal. Véanse: Acevedo v. Western Digital Caribe, Inc., 140 D.P.R. 452 (1996); Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992).
Ahora bien, en cuanto a la exclusividad del remedio provisto en la Ley Núm. 80, supra, se afirmó que aunque, de ordinario, un trabajador u obrero que sea contratado sin tiempo determinado y que es despedido injustificadamente, sólo tiene derecho a dicho remedio, “una excepción a esta norma es que el despido se haga con el propósito y la intención de frustrar o subvertir, o que tenga el efecto de frustrar o subvertir una clara política pública”. (Escolio omitido.) Arroyo v. Rattan Specialties, Inc., supra, pág. 65.
Ya en Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517, 527 (1977), habíamos intimado esta posibilidad *193al expresamente afirmar que la exclusividad de remedios de las leyes laborales “no excluy[e] la responsabilidad civil de un patrono por conducta torticera en que incurriere por otros motivos que no sean la mera violación de una dispo-sición de las leyes del trabajo”. Así pues, la exclusividad del remedio provisto en la Ley Núm. 80, supra, como indemni-zación por los daños que le causa el despido —Alvira v. SK & F Laboratories Co., 142 D.P.R. 803 (1997)— subsiste con relación al mero despido sin justa causa “si con el despido concurren otras actuaciones torticeras, que sean indepen-dientes al mismo, entonces procede que se responsabilice al patrono a base de dicha conducta”. (Escolio omitido.) Porto y Siurano v. Bentley P.R., Inc., supra, pág. 342 (en donde expresamos claramente que la reclamación al am-paro del Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, allí en disputa, se efectuaba en virtud de ciertas imputa-ciones difamatorias efectuadas por el patrono al despedir al demandante). Véanse, además: Acevedo v. Western Digital Caribe, Inc., supra; Delgado Zayas v. Hosp. Int. Med. Avanzada, 137 D.P.R. 643 (1994).
En virtud de lo anterior, queda claro que cuando un obrero contratado sin tiempo determinado es despedido sin justa causa y, además, ha sido objeto de actuaciones que lesionan su derecho a la intimidad o que son constitutivas de ataques a su integridad personal, puede reclamar el pago de la compensación económica en concepto de la mesada y puede, también, instar una acción para reclamar por los daños y perjuicios que dichas actuaciones le han causado. En tal caso, la reclamación por daños se da en función de las actuaciones antijurídicas independientes al hecho del despido que resultan indemnizables al amparo de nuestro ordenamiento jurídico. Claro está, si luego de que el obrero querellante presenta toda su prueba queda demostrado que tan sólo hubo un despido injustificado y que no mediaron actuaciones antijurídicas compensables *194al amparo del Art. 1802 del Código Civil de Puerto. Rico, supra, dicho obrero tan sólo tiene derecho al remedio pro-visto en la citada Ley Núm. 80.
B. La Ley del Sistema de Compensaciones por Accidentes del Trabajo, por su parte, es otra legislación de naturaleza remedial que pretende brindar al obrero ciertas protecciones y beneficios, particularmente en el contexto de accidentes ocurridos en el escenario del trabajo.(6)
Esta ley establece un esquema de seguró compulsorio cuya finalidad es “proveerle a los obreros que sufren al-guna lesión o enfermedad que ocurra en el curso del tra-bajo y como consecuencia del mismo, un remedio rápido, eficiente y libre de las complejidades de una reclamación ordinaria en daños”. Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907, 914 (1993). Sin embargo, mientras el obrero obtiene de forma rápida apoyo económico y el trata-miento médico, cuando sufre una lesión durante el curso del empleo y como consecuencia de éste sin tener que pro-bar que ésta fue producto de negligencia del patrono, éste adquiere inmunidad contra cualquier acción por daños que el obrero, de ordinario, podría instar en su contra en rela-ción con los incidentes o las circunstancias que originaron la lesión. Admor. F.S.E. v. Flores Hnos. Cement Prods., 107 D.P.R. 789, 792 (1978). Se trata de un esquema que esta-blece una responsabilidad objetiva y social que pretende evitar que los obreros queden en una situación de desam-paro al tener que demostrar judicialmente la negligencia del patrono para poder obtener algún tipo de indemnización. Santiago Hodge v. Parke Davis Co., 126 D.P.R. 1, 9 (1990).
*195Así, mientras la Ley Núm. 80, supra, provee un remedio de naturaleza económica por razón de despido injustificado, la Ley del Sistema de Compensaciones por Accidentes del Trabajo provee un remedio económico y médico por razón de haber sufrido una lesión en el curso del empleo y como consecuencia de éste. Se trata de dos (2) estatutos con un ámbito de aplicabilidad distinto. Puede ocurrir, por lo tanto, que un empleado que se acoja a los beneficios del Fondo del Seguro de Estado, y que posteriormente se reinstale en su trabajo, sea cesanteado injustificadamente. En los casos apropiados, podría ser acreedor a la mesada dispuesta en la Ley Núm. 80, supra, aun cuando previamente estuviera, acogido a los beneficios del Fondo del Seguro del Estado.(7)
En cuanto a la inmunidad que confiere la Ley del Sistema de Compensaciones por Accidentes del Trabajo a los patronos asegurados, hemos sido enfáticos al expresar que ésta tiene un carácter absoluto. Admor. F.S.E. v. Flores Hnos. Cement Prods., supra, pág. 792. Asimismo, hemos dejado establecido claramente que contra un patrono asegurado no existe causa de acción alguna relacionada con la lesión ocurrida en el empleo y como consecuencia de éste, independientemente del grado de negligencia atribuible al patrono. Torres Solis et al. v. A.E.E. et als., 136 D.P.R. 302 (1994); Santiago Hodge v. Parke Davis Co., supra, pág. 8; Vda. de Andino v. A.F.F., 93 D.P.R. 170, 181 (1966). De este modo, el único remedio que tiene el obrero ante un accidente durante el curso del empleo cuando su patrono está asegurado es el que provee la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
Según este esquema, sin embargo, existen excepciones. Una de ellas la establece la propia ley, la cual *196permite como excepción que un obrero que sufra un acci-dente en el escenario de trabajo inste una acción de daños y perjuicios cuando su patrono no está asegurado. Véanse: Arts. 15 y 20 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. secs. 16 y 21. Véanse, además: Díaz Medina v. Santiago del Toro, 110 D.P.R. 139 (1980); Vélez Sánchez v. Comisión Industrial, 107 D.P.R. 797 (1978). Asimismo, la inmunidad patronal conferida por la ley tampoco se extiende a lesiones producidas intencio-nalmente por el patrono. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 501 (1985). En este supuesto, la po-sible conducta ilegítima —y en algunos contextos posible conducta delictiva— no está inmune de una reclamación ordinaria de daños, ya que tal actuación no puede ser ra-zonablemente considerada como una actuación vinculada al desempeño normal del empleo.
Una lesión que resulta compensable al amparo de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, de ordinario, activa la inmunidad patronal. Sin embargo, el hecho de que la lesión no sea compensable no implica necesariamente que no opere la inmunidad patronal. En Pacheco Pietri y otros v. E.L.A. y otros, supra, pág. 919, resumimos la norma aplicable al respecto en los términos siguientes:
Un obrero que sufre una lesión, en el curso de su empleo y como consecuencia de éste, queda cobijado bajo la Ley de Compensa-ciones por Accidentes del Trabajo. El hecho de que la lesión no resulte en una incapacidad y, por ende, no sea compensable, no afecta la cubierta de la ley. Si es una lesión producto de un accidente del trabajo, le aplica la exclusividad del remedio; o sea, el patrono queda cobijado bajo la inmunidad patronal y el obrero tiene derecho a los beneficios de asistencia médica y apoyo económico que la ley provee.
Para decidir si un patrono está cubierto por la inmunidad que confiere la ley sólo es necesario determinar si el obrero ha sufrido un accidente dentro del ámbito de la *197cubierta de la ley. Para esto es preciso examinar si éste se origina como resultado de realizar una función inherente al trabajo “o que ocurra o se agrave en el curso de éste”. Alonso García v. Comisión Industrial, 102 D.P.R. 689, 699 (1974). Es decir, para que el patrono pueda invocar con éxito la inmunidad patronal tan sólo se requiere evaluar si existe un nexo o una relación causal entre la lesión del obrero y su trabajo.
Con toda la discusión precedente en mente, abordemos las controversias que presenta el caso de autos.
i — i f — [ hH
El Royal Bank señala que Segarra Hernández tiene de-recho de forma exclusiva a la mesada dispuesta por la Ley Núm. 80, supra, en virtud de que las actuaciones por las cuales reclama indemnización, de haber ocurrido, tan sólo serían constitutivas de un despido tácito o abandono cons-tructivo, según definido en el Art. 5 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185e, y, por lo tanto, este precepto legal sería el que aplicaría de forma exclusiva.
Segarra Hernández, por su parte, nos señala que su re-nuncia no estuvo motivada por ninguna de las circunstan-cias dispuestas en el citado Art. 5 de la Ley Núm. 80, supra, sino que “dejó de trabajar cuando desarrolló una incapacidad ocasionada por las actuaciones de sus superiores”. Oposición a la expedición del auto de certio-rari, pág. 12. En la alternativa plantea que aún asumiendo que sus circunstancias configuren una situación de despido tácito, en nuestro ordenamiento jurídico existe una clara política pública de proteger derechos constitucionales de los empleados que no puede ceder ante situaciones como la descrita por ella.
Surge de los autos que la señora Segarra Hernández asistió regularmente a su trabajo en el Royal Bank hasta mediados de marzo de 1989, cuando comenzó a ausentarse *198por razones de enfermedad. El 15 de marzo de 1989 acudió al Fondo de Seguro del Estado a solicitar sus servicios. Eventualmente, el 12 de junio del mismo año, dicha enti-dad emitió una resolución en la cual concluyó que la señora Segarra Hernández "sufrió un accidente de trabajo mien-tras realizaba funciones inherentes en el curso y como con-secuencia del empleo” y dispuso que era acreedora a la protección contemplada por la Ley de Compensaciones por Accidentes del Trabajo. Apéndice de la Petición de certio-rari, Exhibit conjunto Núm. XVIII, pág. 281.
Segarra Hernández no solicitó la reinstalación en su puesto dentro del término de doce (12) meses que dispone el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 7. Véase, además, Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500 (1994). Ante ello, el Royal Bank optó por prescindir de sus servicios.
Ajuicio del Royal Bank, el cuadro fáctico descrito confi-gura un despido según los términos de la Ley Núm. 80, supra. No tiene razón.
El Art. 5 de la Ley Núm. 80, supra, dispone:
A los efectos de [esta ley] se entenderá por despido, además de la cesantía del empleado, su suspensión indefinida o por un término que exceda de tres (3) meses, excepto en el caso de empleados de industria y negocios estacionales o la renuncia del empleado motivada por actuaciones del patrono dirigidas a inducirlo o forzarlo a renunciar tales como imponerle o intentar imponerle condiciones de trabajo más onerosas, reducirle el sa-lario, rebajarlo en categoría o someterlo a vejámenes o humilla-ciones de hecho o de palabra.
Del texto anterior surgen cuando menos tres (3) situaciones concebibles como un despido: (1) la cesantía del empleado; (2) suspensión indefinida que se prolongue por un período mayor de tres (3) meses, y (3) una renuncia del empleado motivada por actuaciones del patrono, tales como la imposición de condiciones de trabajo onerosas, la reducción de salario y el descenso de puesto, entre otras.
*199La primera circunstancia dispuesta como despido en la Ley Núm. 80, supra, es la cesantía del empleado. En el caso de autos, esa fue precisamente la situación ocurrida. La relación de empleo entre las partes finalizó formal-mente cuando el Royal Bank notificó a Segarra que pres-cindía de sus servicios. El hecho de que Segarra Hernán-dez estuviera acogida a los beneficios que provee el Fondo del Seguro del Estado no altera la conclusión de que dejó de laborar para el Royal Bank al ser cesanteada cuando este banco pudo ejercer esa facultad, según los términos de ley. Sin embargo, para que se configure un despido com-pensable al amparo de la Ley Núm. 80, supra, se requiere algo más. Es preciso que el despido sea injustificado.
Como indicamos, Segarra Hernández no solicitó la reinstalación a su puesto en el Royal Bank dentro del período de doce (12) meses que establece la Ley del Sistema de Compensaciones por Accidentes del Trabajo. Como se sabe, este es un término de caducidad que comienza a transcurrir a partir de la fecha cuando ocurrió el accidente o la enfermedad laboral. Alvira v. SK & F Laboratories Co. y otros, supra.
La Legislatura estimó razonable dicho período para proteger el derecho del trabajador a retener su empleo, estableciendo así, un balance entre los derechos del patrono y los del empleado lesionado. Esta no tuvo la intención de establecer una obliga-ción al patrono de reservar el empleo del obrero indefinidamente. Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1033 (1994).
Transcurrido este término el patrono puede despedir al empleado si éste aún no ha sido dado de alta del Fondo del Seguro del Estado. La cesantía de un empleado en estas circunstancias no configura un despido injustificado, ya que la propia Ley del Sistema de Compensaciones por Ac-cidentes del Trabajo lo presenta como una prerrogativa del patrono ante la ausencia de una oportuna solicitud de reinstalación al puesto por parte del obrero lesionado. Por *200ello, resulta forzoso concluir que, en el caso de autos, Se-garra Hernández no es acreedora a los beneficios dispues-tos en la Ley Núm. 80, supra, y que, por lo tanto, no erró el foro de instancia al no concederlos.
Procede, entonces, examinar los demás planteamientos del Royal Bank.
IV
Royal Bank nos plantea que debido a que Segarra Her-nández se acogió a los beneficios que concede el Fondo del Seguro de Estado le cobija la inmunidad patronal que con-fiere la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
Ciertamente, en el caso de autos, el Administrador del Fondo del Seguro del Estado concluyó que la señora Sega-rra había sufrido un accidente del trabajo, según los térmi-nos de la Ley de Compensaciones por Accidentes del Trabajo. A la luz de esta determinación la señora Segarra Hernández recibió ciertos beneficios dispuestos por ley.
La existencia de una lesión compensable al amparo de la ley, de ordinario, activa la inmunidad patronal. Sin embargo, es sabido que esta norma general tiene excepciones, como lo son las actuaciones intencionales del patrono y las actuaciones discriminatorias del patrono que violen una clara política pública. Las alegaciones de Segarra Hernán-dez contenidas en su demanda judicial se enmarcan en es-tas excepciones. En vista de ello, procede examinar si en efecto el Royal Bank violó los derechos constitucionales alegados de forma tal que se configure una de las excepcio-nes que ameritarían excluir el caso de autos de la aplica-bilidad de la inmunidad patronal que confiere la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
*201V
Los derechos a la intimidad y a la protección contra ataques abusivos a la honra y a la reputación personal consagrados en las Secs. 1 y 8 de nuestra Carta de Derechos, supra, tienen especial preeminencia según nuestro esquema constitucional. (8) Ambas disposiciones constitucionales imponen al Estado una función dual: abstenerse de actuar en una forma que viole el ámbito de autonomía e intimidad individual y actuar de forma positiva en beneficio del individuo. Véase J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. II, pág. 200.
Al describir estos derechos en el esquema constitucional estadounidense, el Tribunal Supremo de Estados Unidos ha expresado que los intereses protegidos por el derecho a la intimidad son esencialmente dos (2): “[u]no es el interés individual de evitar la divulgación de asuntos personales y el otro es el interés de poder tomar ciertas decisiones importantes con independencia”. (Escolios omitidos y traducción nuestra.) Whalen v. Roe, 429 U.S. 589, 599-600 (1977).
En nuestra jurisdicción hemos afirmado que el derecho a la vida privada y familiar “impone a toda persona el deber de no inmiscuirse en la vida privada o familiar de los demás seres humanos”. (Énfasis suplido.) Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982). Por su importancia, hemos reconocido que opera ex proprio vigore, sin necesidad de que concurra el requisito de acción estatal para invocarlo frente a personas particulares. Asimismo, *202este derecho puede hacerse valer mediante una demanda por daños al amparo del Art. 1802 del Código Civil de Puerto Rico, supra, de forma tal que el agraviado pueda resarcirse por “los perjuicios causados por una violación del deber de no intervenir con la [intimidad] de los demás Colón v. Romero Barceló, supra, págs. 576-577.(9)
Un examen de nuestros previos pronunciamientos, así como de la jurisprudencia federal, revela que este derecho se lesiona, entre otras instancias, cuando se limita la facultad de un individuo de tomar decisiones personales, familiares o íntimas, Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980), Roe v. Wade, 410 U.S. 113 (1973); cuando se requiere exponer públicamente la vida íntima de una pareja para poder divorciarse, Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978), o cuando se limita la facultad de la decisión de utilizar anticonceptivos, Griswold v. Connecticut, 381 U.S. 479 (1965), Eisenstadt v. Baird, 405 U.S. 438 (1972).
Asimismo, se lesionan los derechos a la intimidad y a la protección contra ataques abusivos a la honra y a la reputación personal cuando se viola la tranquilidad del hogar, Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974), y E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); cuando se hostiga a una persona mediante el uso del sistema telefónico, P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983), o cuando la constante presencia de una foto en los medios de comunicación representa una indebida intromisión en la vida familiar, Colón v. Romero Barceló, supra.
Por tratarse de un derecho invocable frente a personas privadas, el patrono está obligado a no infringir la zona de *203autonomía individual de sus empleados, que protege el de-recho a la intimidad. Por ello, una violación al ámbito individual constitucionalmente protegido impone al patrono la obligación jurídica de reparar el daño causado. Sin embargo, para probar las alegaciones de una causa de acción por violación al derecho a la intimidad, que sea originada en el contexto de una relación laboral, el reclamante debe presentar prueba de actuaciones concretas del patrono que incidan sobre áreas de su vida íntima o familiar.
En el caso de autos no estamos ante ninguna de las situaciones que antes hemos considerado como nocivas a estos derechos constitucionales. No estamos ante una ac-tuación que involucre la difusión indiscriminada de infor-mación íntima o personal de Segarra Hernández o que in-cida irrazonablemente sobre su tranquilidad personal o familiar. Tampoco estamos ante divulgación de informa-ción falsa o calumniosa o ante actuaciones que limiten su facultad de tomar decisiones sobre su vida íntima o familiar.
De la prueba presentada por Segarra surge que los as-pectos señalados para fundamentar su reclamación consis-ten esencialmente en: (1) que los Sres. Ismael Rodríguez y Rolando Cardona le remitieron ciertos memorandos que consideró ofensivos y que tuvieron el propósito de hosti-garla; (2) que fue removida de su puesto de Gerente del Departamento de Cobros Centralizado y relocalizada en otras dependencias del banco, y (3) que fue objeto de cier-tas humillaciones e insultos por parte de sus superiores.
En cuanto a los memorandos remitidos a Segarra Her-nández, debemos destacar que éstos consisten en cinco (5) memorandos remitidos en el período comprendido entre ju-nio de 1987 y marzo de 1989, fecha cuando se acoge a los beneficios del Fondo del Seguro del Estado. En todos ellos se le requiere a Segarra Hernández la preparación de cier-tos informes o que provea determinada información. Estos no contienen ningún tipo de lenguaje que pueda ser consi-*204derado ofensivo u hostigante.(10) Tampoco nos parece que el *205número de memorandos aludidos por la señora Segarra Hernández en su demanda —cinco (5) en un período de casi dos (2) años de trabajo para el Royal Bank, uno de los cuales no fue dirigido a ella— pueda ser considerado como constitutivo de hostigamiento.
Royal Bank presentó prueba que apoya sus alegaciones de aumento en la morosidad y que el trabajo realizado por el Departamento de Cobros no era el óptimo. Parte considerable de esa prueba es documental, ante la cual —como se sabe— este Foro está en igual posición que un tribunal de instancia para examinarla y evaluarla. Torres Arzola v. Policía de P.R., 117 D.P.R. 204 (1986).
Nuestra evaluación de la prueba documental revela que el departamento dirigido por la señora Segarra estaba con-frontando problemas desde antes de que ésta llegara a la-borar en él. Sin embargo, éstos no fueron corregidos luego de su llegada. Los memorandos que le fueron remitidos a Segarra se enmarcan en este contexto. Estos están más próximos a las actuaciones legítimas de un patrono para mejorar el funcionamiento de uno de sus departamentos, que a las actuaciones constitutivas de ataques abusivos a la integridad personal de un empleado.
Por otro lado, las circunstancias según las cuales ocurre *206la separación de la recurrida del Departamento de Cobros y su traslado al Departamento de Autos, y eventualmente al Departamento de Crédito Rotativo, precedida por una disminución de las responsabilidades que tenía como Ge-rente del Departamento de Cobros, no nos parece que ten-gan el alcance planteado por la recurrida en su reclamación. Más aún, cuando la demandante no experi-mentó disminución alguna en la remuneración económica que recibía y continuó disfrutando del mismo nivel de be-neficios como empleada gerencial. Además, de la prueba se desprende que a fines de 1988 recibió del Royal Bank un aumento salarial de quinientos dólares ($500) anuales. T.E., pág. 122.
Asimismo, las evaluaciones de las cuales fue objeto la señora Segarra Hernández por parte de la gerencia del Royal Bank revelan que si bien su desempeño era satisfacto-rio y, según la escala de evaluación, cumplía con las expec-tativas de la agencia, su desempeño general estaba por debajo del promedio, una puntuación de 3 en una escala de 1 a 7. El hecho de que recibiera una evaluación que refle-jaba que cumplía mínimamente con lo esperado por la ins-titución no constituía un impedimento para que ésta rees-tructurara su departamento y transfiriera personal a la luz de las necesidades legítimas de la institución, siempre que al hacerlo no violara disposiciones estatutarias o derechos constitucionales de los empleados.
Finalmente, una lectura de la transcripción de eviden-cia no revela instancias específicas que puedan ser conce-bidas como insultos o humillaciones que violen los dere-chos constitucionales, según alegó la recurrida en su demanda. Tan sólo el testimonio de uno de los testigos de la demandante revela que en varias ocasiones el Sr. Rolando Cardona se refería a la señora Segarra Hernández en conversaciones privadas como “la gordita”. Aunque esta expresión, unida a otros hechos, podría constituir un pa-trón de humillaciones que violen el derecho a la intimidad *207de ini empleado, en el caso de autos la prueba revela que tal actuación constituyó meramente una conducta poco profesional y moralmente censurable de Cardona sin que necesariamente haya transgredido los límites constitucio-nalmente protegidos.
Evidentemente, de la prueba se desprende que existía algún grado de tensión entre las partes. No obstante, la transcripción de la declaración de Segarra Hernández no revela un cuadro de hostilidad y denigración hacia ésta. Por ejemplo, a preguntas de los abogados sobre su relación con uno de sus supervisores, el Sr. Ismael Rodríguez, la señora Segarra declaró lo siguiente:
P. ... ¿En este momento, cómo es su relación con el señor Ismael Rodríguez, para marzo de 1988?
R. Bueno, el señor Rodríguez siempre tiene un[a] sonrisa en su ... cara, ....
P. Su relación con él, ¿cómo era? Usted me indicó al princi-pio que era buena.
R. Bueno ... como yo dije también al principio, yo con todo el mundo me llevo bien. Yo me sentía un poco incómoda. Claro, pero estaba haciendo mi trabajo y lo hacía con el empeño pa[ra] demostrarle a él que de esto yo sabía y que yo iba a poder hacer el trabajo y salir adelante, y así lo indica el memo de abril. T.E., pág. 127.
Un mero sentimiento de incomodidad en el empleo por alguna situación laboral no configura una violación del derecho a la intimidad imputable al patrono. Por ello, no podemos refrendar la determinación a la cual llegó el foro de instancia.
Segarra Hernández aduce que sus supervisores la hos-tigaron debido a que ella descubrió ciertas irregularidades cometidas por éstos en el Royal Bank. Notamos, sin embargo, que la prueba contradice esta aseveración, ya que tales irregularidades fueron conocidas e informadas por la demandante luego de su traslado del Departamento de Co-bros (1ro de noviembre de 1988). Asimismo, surge de la prueba documental que el Royal Bank investigó sus alega-ciones y determinó que aunque ciertamente el Sr. Ismael *208Rodríguez había cometido ciertas irregularidades adminis-trativas, la gravedad de ellas tan sólo ameritaban una amonestación escrita. Véase Exhibit Conjunto Núm. XIV.
En vista de todo lo anterior, resolvemos que no se ha configurado la causa de acción alegada por Segarra Her-nández y que, por lo tanto, erró el tribunal de instancia al determinar que, con sus actuaciones, el Royal Bank lesionó sus derechos constitucionales a la intimidad y a la protec-ción contra ataques abusivos a su honra y reputación. En. este contexto, las determinaciones de hecho que al respecto realizó ese foro no encuentran apoyo en la prueba y son claramente irrazonables.
Antes de concluir, debemos aclarar un aspecto. Es de esperar que, como norma general, el traslado de un em-pleado de un puesto a otro de menor jerarquía origine fric-ciones entre quienes toman la decisión del traslado y el empleado reubicado. Desde la perspectiva del obrero trans-ferido, tal actuación, de ordinario, será vista como una ac-tuación ofensiva. Sin embargo, esta percepción individual no necesariamente configura una lesión al derecho a la in-timidad o un ataque abusivo a la honra y reputación personal que sea indemnizable según nuestro ordenamiento jurídico.
No negamos la posibilidad de que un patrón de trasla-dos y comunicaciones internas en el escenario de trabajo, en los casos apropiados, podría ser constitutivo de un clima de hostigamiento y persecución que pudiera violar el dere-cho a la intimidad de un obrero y, por consiguiente, podría generar en el patrono la obligación de resarcir los daños y perjuicios causados de forma independiente a cualquier otro tipo de remedio que las leyes protectoras del trabajo le confieran al obrero. Para ello, sin embargo, el reclamante tiene que demostrar que las actuaciones del patrono son ajenas al desempeño normal en el escenario de trabajo y que son constitutivas de ataques nocivos a su dignidad e integridad personal o familiar.
*209Meros traslados de posiciones o el envío de memorandos, en los cuales se evalúe la labor realizada, no configuran por sí solos una violación a la protección constitucional a la intimidad. Es preciso que tales traslados o comunicaciones internas sean arbitrarias, irrazonables y caprichosas; que generen una atmósfera hostil para el obrero que impida del todo su sana estadía en el trabajo; que sean originadas por un motivo ajeno al legítimo interés de salvaguardar el efectivo desempeño en el empleo, o que contengan expresiones claramente difamatorias o lesivas. En esta determinación los tribunales de instancia deben examinar la prueba que al respecto presente un empleado para determinar si queda configurada la violación constitucional alegada o si las actuaciones señaladas como tales por el obrero constituyen meramente gestiones administrativas legítimas.
Estimamos que en el caso de autos es esta la situación. Si bien la señora Segarra Hernández desarrolló una condi-ción incapacitante como consecuencia de su empleo, por la cual fue tratada por el Fondo del Seguro del Estado, no consideramos que las actuaciones patronales que describe en su reclamación lesionaran sus derechos constitucionales a la intimidad y a la protección contra ataques abusivos a su honra y reputación personal. Erró el foro de instancia al decidir de otro modo.
VI
Resta por considerar la determinación de temeridad que hiciera el magistrado de instancia.
Los asuntos planteados en el caso de autos constituyen claramente asuntos noveles de derecho. La posible exclusividad de los diversos remedios que nuestro ordenamiento provee en la esfera laboral, con las particularidades que presenta el caso de autos, nunca antes había sido considerada por este Foro. La litigación de un caso bajo estas *210circunstancias no es constitutiva de temeridad. Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Santos Bermúdez v. Texaco P.R., Inc., 123 D.P.R. 351 (1989); M. Quilichini Sucrs., Inc. v. Villa Inv. Corp., 112 D.P.R. 322 (1982); Morales Garay v. Roldan Coss, 110 D.P.R. 701 (1981); Rodríguez v. John Hancock Mutual Life, 110 D.P.R. 1 (1980).
Por lo anterior, resolvemos que incidió el foro de instan-cia al resolver que las codemandadas —Royal Bank de Puerto Rico y Royal Bank de Canadá— fueron temerarias al litigar la demanda instada en su contra.

Se emitirá la sentencia revocatoria correspondiente.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Rebollo López no interviene. El Juez Asociado Señor Corrada Del Río se inhibió.
— O —

 La escala consistía de las calificaciones siguientes: excelente, muy bueno, bueno, se requiere mejoría, no aceptable y no aplica.


 La hoja de evaluación contiene una escala de 1 a 7. Según ésta, los empleados cumplen las expectativas de la institución si obtienen una puntuación de entre 3 y 5; exceden las expectativas si su puntuación general es de 6 ó 7, y están por debajo de las expectativas si obtienen una puntuación menor de 3.
Por otro lado, la evaluación de noviembre de 1988 contiene varias observaciones con respecto a la labor de Segarra Hernández. Por ejemplo, en el área de destrezas de supervisión se señala que la señora Segarra:
“No ha dominado los conocimientos necesarios de las diferentes áreas que se le han asignado. Evidencia de lo anterior es el hecho de no haber podido manejar la Sección Legal del Depto. de Cobros, (eventualmente se asignó a otro supervisor). También el no tener conocimiento de todos los elementos necesarios de cobro de autos, lo que provocó que nunca se le asignara tal función.” Apéndice, Exhibit 16, pág. 171.
Asimismo, en el área de evaluación de destrezas de supervisión, se señala que Segarra Hernández
“[njecesita capacitarse en el área de supervisión, ya que no ha logrado una administración adecuada del personal que ha supervisado. Evidencia de lo dicho es lo siguiente: 1) no trazó estrategias certeras para su grupo, y cuando lo hizo, no hubo seguimiento de las mismas; 2) cuando se examinaban los casos antes de echarlos a pérdida, se observó que las gestiones de sus subordinados había(n) sido inadecuadas.” Id.


 Las alegadas irregularidades consisten, en esencia, en que el Sr. Ismael Rodríguez concedió varios préstamos por encima de su margen prestatario a un pariente. Esta situación fue corroborada por el Royal Bank, el cual finalmente remi-tió una amonestación por escrito al señor Rodríguez. Apéndice, Exhibit 13, pág. 185.


 Las referidas Secs. 1 y 8 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo I, ed. 1982, págs. 257 y 292, respectiva-mente, en lo pertinente disponen:
Sec. 1:
“La dignidad del ser humano es inviolable.”
See. 8:
“Toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada y familiar.”
En el caso de autos es pertinente, además, lo dispuesto en la Sec. 16 de nuestra Carta de Derechos, Const. E.L.A., supra, pág. 327:
“Se reconoce el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella, ... a protección contra riesgos para su salud o integridad personal en su trabajo o empleo. ...”


 Dispone, en parte, la sección citada:
“Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad.” Art. II, Sec. 7, Const. E.L.A., supra, pág. 275.


 A tenor de su Art. 2, la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 2, aplica
“... a todos los obreros y empleados que trabajen para los patronos a quienes se refiere el párrafo siguiente, que sufran lesiones o se inutilicen, o que pierdan la vida por accidentes que provengan de cualquier acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo o por enfermedades o muertes derivadas de la ocupación ....”


 Debemos advertir que, como más adelante señalamos, la Ley del Sistema de Compensaciones por Accidentes del Trabajo impone a todo patrono la obligación de reservar a los empleados inhabilitados para el trabajo su puesto durante un período de doce (12) meses. 11 L.P.R.A. sec. 7.


 Sobre la relación entre ambas disposiciones constitucionales, la Comisión de Carta de Derechos de la Asamblea Constituyente afirmó:
“La protección contra ataques a la honra, reputación y vida privada constituye también un principio que complementa el concepto de la dignidad humana mante-nido en esta Constitución. Se trata de la inviolabilidad personal....” 4 Diario de Se-siones de la Convención Constituyente 2566 (1951).


 Dispone el Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5141:
“El que por acción o omisión causa un daño a otro, interviniendo culpa o negli-gencia, está obligado a reparar el daño causado. La imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.”


 Los memorandos aludidos son:
(1) Memorando de 25 de septiembre de 1987 de Rolando Cardona dirigido a Segarra Hernández, cuyo contenido es el siguiente:
“Confirmo conversación que sostuviéramos durante el día de hoy relacionado con el asunto de referencia.
“En los pasados tres meses se ha venido observando un aumento en la delin-cuencia (sic) de préstamos personales y segundas hipotecas. Las pérdidas en los préstamos personales han aumentado en forma considerable y de igual forma los no productivos.
“El 14 y 21 de septiembre cotejé la producción de llamadas telefónicas de sus ajustadores y de este análisis se desprende que la misma está muy por debajo de lo requerido.
“La razón principal por lo cual se le relevó de la responsabilidad de la Sección de Cobro Legal fue para que usted concentrara todo su esfiierzo en el área Pre-Legal y se lograra una reducción en la delincuencia. Esto hasta el momento no se ha logrado.
“Es de suma importancia, tanto para usted como para nuestra Institución, me-jore la estrategia y el esfuerzo de los cobros para lograr detener y disminuir el aumento que se ha venido reflejando.” Apéndice, Exhibit conjunto Núm. VI, pág. 259.
(2) Memorando de 16 de octubre de 1987 remitido por Ismael Rodríguez, cuyo contenido transcribimos:
“Luego de revisar el plan de trabajo que se le estableció para el mes de octubre, me he percatado que el mismo no se está llevando según lo acordado. Hasta el día de ayer aún no se había culminado con el primer ciclo de cartas y llamadas telefónicas. Esto puede perjudicar los resultados finales de la delincuencia al cierre de mes, por lo cual tendrá usted que doblar el esfuerzo de los cobros inmediatamente.
“Del análisis que se efectuara de los cobros en los préstamos transferidos a pérdida en el mes de septiembre, se desprende que los mismos carecían de gestiones adecuadas y, en varios de estos, el esfuerzo de los cobros se llevó a cabo en el último mes. Esta situación tiene que ser corregida de inmediato.
“Es su responsabilidad el administrar su área de una forma adecuada para lograr disminuir la delincuencia (sic) y esto aún no se ha logrado, por lo cual espero resultados positivos a (sic) la mayor brevedad.” Apéndice, Exhibit conjunto Núm. VII, pág. 260.
(3) Memorando de 28 de enero de 1988 remitido por Ismael Rodríguez que expresa:
“Aún no he recibido el Plan de trabajo del Departamento de Cobros pertene-ciente al mes de enero, luego de haberme comunicado con usted y requerirle el mismo.
“Agradeceré que a (sic) la mayor brevedad me haga llegar este Plan en o antes del 31 de enero. Referente al Plan de Trabajo del mes de febrero, deberá estar en mi oficina el día 1ro de febrero para ser discutido conmigo a las 9:30 a.m.
“Espero que esta situación no se repita en los meses subsiguientes.” Apéndice, Exhibit conjunto Núm. VIII, pág. 261.
(4) Memorando de 8 de marzo de 1988 remitido por Ismael Rodríguez:
“En el día de hoy he sido informado que las pre-evaluaciones correspondientes al primer trimestre del año en curso del personal bajo su supervisión, aún no han sido discutidas con cada uno de éstos.
“Agradeceré me informe de inmediato cuáles son las razones del porqué [sic] a esta fecha estas pre-evaluaciones permanecen sin discutirse y qué acción usted to-mará para que esta situación no se repita en el futuro.” Apéndice, Exhibit conjunto Núm. X, pág. 263.
*205(5) Memorando de 19 de mayo de 1988 del señor Ismael Rodríguez dirigido al Sr. Fernando Urrego en relación al desempeño-de la señora Segarra Hernández en el Departamento de Cobro Legal, el cual señala, en lo pertinente, lo siguiente:
“De todas estas comunicaciones no se obtuvieron resultados de parte de la se-ñora Muntaner [Segarra Hernández] y, por consiguiente, no se ha observado una mejoría en la fase administrativa ni en la fase operacional. ...
“En virtud de la reorganización emprendida a pedido suyo para mejorar la efi-ciencia del Departamento, absorbiendo de vuelta la supervisión de la Sección Legal y las funciones de cobros y de seguros del Departamento de Autos, el cargo de cabeza del Departamento de Cobros ha tomado una nueva dimensión en cuanto al volumen de trabajo y el volumen de personas a [sic] supervisar. Tanto es así, que se ha nece-sitado mi intervención personal, así como la de mi asistente, Rolando Cardona.
“Estimamos que la señora Muntaner [Segarra Hernández] dado el rendimiento mostrado hasta la fecha, no está capacitada para manejar el Departamento así redi-mensionado [sic] en la forma en que esperamos. Por tal motivo, me permito recomen-dar la reorganización siguiente:
“1. Prescindir de los servicios de la señora Muntaner [Segarra Hernández],...”. Apéndice, Exhibit conjunto Núm. XI, págs. 264-265.